Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
2.  	Claims 1-20 are pending and have been examined.

Claim Objections
3.	Prior objection directed toward claim 15 regarding the claim dependency is withdrawn in view of applicant’s amendment.

4.	Claims  5, 13, and 20 are objected to because of the following informalities: the word claim in the phrase “The system of Claim 1” in claim 5 is capitalized.  It appears it should be de-capitalized. Claims 13 and 20 do similar to that of claim 5.  Appropriate correction is required.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10366058. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the application is not patentbly distinct over Claim 1 of U.S. 10366058.  All of the limitations of claim 1 are anticipated by Claim 1 of U.S. 10366058 except for the limitations “in a case where the delta rule relates to a data filtering condition and based on a determination that new data exists for the data filtering condition, extracting the new data associated with the data filtering condition from the database to form a new data instance, and adding the new data instance to the object instance”.  
Claim 1 of the application recites “in a case where the delta rule relates to a data filtering condition and based on a determination that new data exists for the data filtering condition, extracting the new data associated with the data filtering condition from the database to form a new data instance, and adding the new data instance to the object instance”.
U.S. Patent Application Publication 2004/0123101 by Rineer et. al. (hereafter Rineer) discloses  “in a case where the delta rule relates to a data filtering condition and based on a determination that new data exists for the data filtering condition, extracting the new data associated with the data filtering condition from the database to form a new data instance, and” [in a case where the delta rule(0055, extends the natural language parsing rule)  relates to a data filtering condition (0051 identify duplicate email; 0055, desired match results) and based on a determination that new data exists (0054, addresses with a format like Tony Fisher <tony.fisher@sas.com; 0055, not able to correctly parse such an email address; 0048 identify data values that were incorrectly processed...0049, user may save the changes to the knowledge 
“adding the new data instance to the object instance”[ adding the new data instance (0055, after this is done, any email address of this format would correctly be parsed) to the object instance(0019-0036, data; 0051 email addresses with standard format; figure 5 207)]
Both 10366058 and Rineer are directed towards validation systems.  They are within the same field of endeavor.  It would have been obvious to a person of an ordinary skill in the art prior to the effective filing date of the application to have applied Rineer’s disclosure above for the purpose of providing extension to rules in order to determine new instances of data to be filtered from a database. 
	Claims 2-4 are anticipated by claims 2-4 of U.S. Patent 10366058.
	Claim 5 is anticipated by claim 1 of U.S. Patent 10366058.
	Claim 6-8 are anticipated by claims 5-7 of U.S. Patent 10366058.

Claim 9 is obvious over claim 8 of U.S. 10366058.    All of the limitations of claim 9 are anticipated by Claim 8 of U.S. 10366058 except for the limitation “in a case where the delta rule relates to a data filtering condition and based on a determination that new data exists for the data filtering condition, extracting the new data associated with the data filtering condition from the database to form a new data instance, and adding the new data instance to the object instance”.  
U.S. Patent Application Publication 2004/0123101 by Rineer et. al. (hereafter Rineer) discloses  “in a case where the delta rule relates to a data filtering condition and based on a determination that new data exists for the data filtering condition, extracting the new data associated with the data filtering condition from the database to form a new data instance, and” [in a case where the delta rule(0055, extends the natural language parsing rule)  relates to a data filtering condition (0051 identify duplicate email; 0055, desired match results) and based on a determination that new data exists (0054, addresses with a format like Tony Fisher <tony.fisher@sas.com; 0055, not able to correctly parse such an email address; 0048 identify data values that were incorrectly processed...0049, user may save the changes to the knowledge base so that subsequent operations will use the new and updated rule)  for the data filtering condition(0051 identify duplicate email; 0055, desired match results), extracting the new data (0055, after this is done, any email address of this format would correctly be parsed) associated with the data filtering condition(0051 identify duplicate email; 0055, desired match results) from the database (0051, email addresses in a table) to form a new data instance (0055, email address of this format…parsed)]
“adding the new data instance to the object instance”[ adding the new data instance (0055, after this is done, any email address of this format would correctly be parsed) to the object instance(0019-0036, data; 0051 email addresses with standard format; figure 5 207)].

Claims 10-12 are anticipated by claims 9-11 of U.S. Patent 10366058.
	Claim 13 is anticipated by claim 9 of U.S. Patent 10366058.
	Claim 14-16 are anticipated by claims 12-14 of U.S. Patent 10366058.
Claim 17 is obvious over claim 15 of U.S. 10366058.    All of the limitations of claim 17 are anticipated by Claim 15 of U.S. 10366058 except for the limitation, “in a case where the delta rule relates to a data filtering condition and based on a determination that new data exists for the data filtering condition, extracting the new data associated with the data filtering condition from the database to form a new data instance, and adding the new data instance to the object instance”.  
Claim 17 of the application recites “in a case where the delta rule relates to a data filtering condition and based on a determination that new data exists for the data filtering condition, extracting the new data associated with the data filtering condition from the database to form a new data instance, and adding the new data instance to the object instance”.
U.S. Patent Application Publication 2004/0123101 by Rineer et. al. (hereafter Rineer) discloses  “in a case where the delta rule relates to a data filtering condition and based on a determination that new data exists for the data filtering condition, extracting the new data associated with the data filtering condition from the database to form a new data instance, and” [in a case where the delta rule(0055, extends the natural language parsing rule)  relates to a data 
“adding the new data instance to the object instance”[ adding the new data instance (0055, after this is done, any email address of this format would correctly be parsed) to the object instance(0019-0036, data; 0051 email addresses with standard format; figure 5 207)].
 Both 10366058 and Rineer are directed towards validation systems.  They are within the same field of endeavor.  It would have been obvious to a person of an ordinary skill in the art prior to the effective filing date of the application to have applied Rineer’s disclosure above for the purpose of providing extension to rules in order to determine new instances of data to be filtered from a database. 
Claims 18-19 are anticipated by claims 16-17 of U.S. Patent 10366058.
Claim 20 is anticipated by claim 15 of U.S. Patent 10366058.

Claim Rejections – 35 USC § 102

A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-4, 8-12, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2004/0123101 by Rineer et. al. (hereafter Rineer).

Claim 1 :
Rineer discloses
“a memory having computer readable instructions; and”[figure 1] 
“a processor for executing the computer readable instructions, the computer readable instructions including:” [figure 1]
“storing one or more object instances that have been validated using existing rules, wherein the object instance contains only data related to the existing rules and extracted from the database;” [See 0019-0036.  Accordingly, storing one or more object instances (0019-0036, data; 0051 email addresses with standard format; figure 5 207) that have been validated using existing rules (figure 4 160-166, validation rules; 0051, rules for matching email addresses; figure 5 205), wherein the object instance (0051, email addresses; figure 5 207) contains only data related to the existing rules (0051, rules for matching email addresses delivered in knowledge base are 
“in response to an addition or an update of a new rule for logical validation, determining a delta rule comprising a delta part of the new rule with respect to existing rules, the delta rule determined by comparing attributes between the new rule and the existing rules;” [See figure 5, 0048, and 0051-0055.   Accordingly, in response to an addition (figure 5 203) or an update of a new rule (figure 5 209) for logical validation (abstract, validation operations), determining a delta rule (figure 5 210, update rule/0048 update; 0055, extends the natural language parsing rule) comprising a delta part of the new rule (0048, customization/0055, extends)with respect to existing rules (figure 5, identify rule to be updated/0051, matching email addresses with standard formats), the delta rule (0055, extends the natural language parsing rule) determined by comparing attributes (0055, adding a pattern) between the new rule (0055, extends the natural language parsing rule) and the existing rules (0051, matching email addresses with standard formats)]
“upon determining that the delta rule relates to data not contained in the object instance, extracting the data not contained in the object instance from the database and adding it to corresponding object instances; and”[ See figure 5, 0048, and 0051-0055.  Accordingly, upon determining that the delta rule (0055, extends the natural language parsing rule) relates to data not contained (0054, addresses with a format like Tony Fisher <tony.fisher@sas.com) in the object instance (0051 email addresses with standard format), extracting (0051, identify duplicate) the data not contained in the object instance (0054, Tony Fisher <tony.fisher@sas.com)from the database (0051, table) and adding it to corresponding object instances (0055, desired match results would be obtained)] 

“in a case where the delta rule relates to a data filtering condition and based on a determination that new data exists for the data filtering condition, extracting the new data associated with the data filtering condition from the database to form a new data instance, and” [in a case where the delta rule(0055, extends the natural language parsing rule)  relates to a data filtering condition (0051 identify duplicate email; 0055, desired match results) and based on a determination that new data exists (0054, addresses with a format like Tony Fisher <tony.fisher@sas.com; 0055, not able to correctly parse such an email address; 0048 identify data values that were incorrectly processed...0049, user may save the changes to the knowledge base so that subsequent operations will use the new and updated rule)  for the data filtering condition(0051 identify duplicate email; 0055, desired match results), extracting the new data (0055, after this is done, any email address of this format would correctly be parsed) associated with the data filtering condition(0051 identify duplicate email; 0055, desired match results) from the database (0051, email addresses in a table) to form a new data instance (0055, email address of this format…parsed)]
“adding the new data instance to the object instance”[ adding the new data instance (0055, after this is done, any email address of this format would correctly be parsed) to the object instance(0019-0036, data; 0051 email addresses with standard format; figure 5 207)]
Claim 2 :
Rineer discloses “The system of claim 1, wherein the computer readable instructions include incorporating the added or updated rule to the existing rules.“[ See 0011.  Accordingly, incorporating the added or updated rule to the existing rules (0011, existing types of rules may be added or updated, as well as allowing new types of rules to be defined)]Claim 3 :
Rineer discloses “The system of claim 1, wherein the attributes comprise column name of relevant table, data filtering condition, and validation constraint.”[ See figure 4, 0019-0036, for other types of attributes, and 0051-0055 for exemplary illustration.  Accordingly, wherein the attributes (0055, patterns) comprise column name of relevant table (0035, name company, address, phone; 0051, addresses in a table), data filtering condition (0055, pattern), and validation constraint (0055, match)] Claim 4 :
Rineer discloses “The system of claim 3, wherein the computer readable instructions include, in a case where the delta rule relates to only a different validation constraint, determining that the delta rule does not relate to data that is not contained in the object instance.” [in a case where the delta rule (0055, extends the natural language parsing rule) relates to only a different validation constraint (0055, second email address format), determining that the delta rule (figure 5 210, update rule) does not relate to data(figure 5, 212, results ok?, NO; no result means that it is data Claim 8 :
Rineer discloses “The system of claim 3, wherein the data filtering condition is used to filter out data satisfying the condition from the database, and satisfying the validation constraint indicates a successful logical validation.”[ wherein the data filtering condition (0055, pattern) is used to filter out data satisfying the condition (0055, second e-mail address format) from the database (0051, table), and satisfying the validation constraint (0055, match) indicates a successful logical validation (0051, identify duplicate email addresses)] Claim 9 :
Rineer discloses
“storing one or more object instances that have been validated using existing rules, wherein the object instance contains only data related to the existing rules and extracted from the database;” [See 0019-0036.  Accordingly, storing one or more object instances (0019-0036, data; 0051 email addresses with standard format) that have been validated using existing rules (figure 4 160-166, validation rules; 0051, rules for matching email addresses), wherein the object instance (0051, email addresses) contains only data related to the existing rules (0051, rules for matching email addresses delivered in knowledge base are capable of matching email addresses in standard formats) and extracted from the database (0051, table; fig. 1 38)]

“in response to an addition or an update of a new rule for logical validation, determining a delta rule comprising a delta part of the new rule with respect to existing rules, the delta rule 
“upon determining that the delta rule relates to data not contained in the object instance, extracting the data from the database not contained in the object instance from the database and adding it to corresponding object instances; and” [ See figure 5, 0048, and 0051-0055.  Accordingly, upon determining that the delta rule (0048, extends the natural language parsing rule) relates to data not contained (0054, addresses with a format like Tony Fisher <tony.fisher@sas.com) in the object instance (0051 email addresses with standard format), extracting (0051, identify duplicate) the data from the database not contained in the object instance (0054, Tony Fisher <tony.fisher@sas.com)from the database (0051, table) and adding it to corresponding object instances (0055, desired match results would be obtained)]
“using at least a part of the new rule to perform logical validation on the object instances determined to be relevant.” [See 0051-0055.  Accordingly, using at least a part of the new rule (0055, e-mail address of this format would be correctly parsed) to perform logical validation 
“in a case where the delta rule relates to a data filtering condition and based on a determination that new data exists for the data filtering condition, extracting the new data associated with the data filtering condition from the database to form a new data instance, and” [in a case where the delta rule(0055, extends the natural language parsing rule)  relates to a data filtering condition (0051 identify duplicate email; 0055, desired match results) and based on a determination that new data exists (0054, addresses with a format like Tony Fisher <tony.fisher@sas.com; 0055, not able to correctly parse such an email address; 0048 identify data values that were incorrectly processed...0049, user may save the changes to the knowledge base so that subsequent operations will use the new and updated rule)  for the data filtering condition(0051 identify duplicate email; 0055, desired match results), extracting the new data (0055, after this is done, any email address of this format would correctly be parsed) associated with the data filtering condition(0051 identify duplicate email; 0055, desired match results) from the database (0051, email addresses in a table) to form a new data instance (0055, email address of this format…parsed)]
“adding the new data instance to the object instance”[ adding the new data instance (0055, after this is done, any email address of this format would correctly be parsed) to the object instance(0019-0036, data; 0051 email addresses with standard format; figure 5 207)]
Claim 10 :
Rineer discloses “The method of claim 9, further comprising incorporating the added or updated rule to the existing rules.“[ See 0011.  Accordingly, incorporating the added or updated rule to Claim 11 :
Rineer discloses “The method of claim 9, wherein the attributes comprise column name of relevant table, data filtering condition, and validation constraint.”[ See figure 4, 0019-0036, for other types of attributes, and 0051-0055 for exemplary illustration.  Accordingly, wherein the attributes (0055, patterns) comprise column name of relevant table (0035, name company, address, phone; 0051, addresses in a table), data filtering condition (0055, pattern), and validation constraint (0055, match)] Claim 12 :
Rineer discloses “The method of claim 11, wherein in a case where the delta rule relates to only a different validation constraint, determining that the delta rule does not relate to data that is not contained in the object instance.” [in a case where the delta rule (0055, extends the natural language parsing rule) relates to only a different validation constraint (0055, second email address format), determining that the delta rule (figure 5 210, update rule) does not relate to data(figure 5, 212, results ok?, NO; no result means that it is data that is not in the results) that is not contained in the object instance (figure 5, results)]
Claim 16 :
Rineer discloses “The method of claim 11, wherein the data filtering condition is used to filter out data satisfying the condition from the database, and satisfying the validation constraint indicates a successful logical validation.”[ wherein the data filtering condition (0055, pattern) is used to filter out data satisfying the condition (0055, second e-mail address format) from the 
 Claim 17 :
Rineer discloses:
“store one or more object instances that have been validated using existing rules, wherein the object instance contains only data related to the existing rules and extracted from the database;” [See 0019-0036.  Accordingly, store one or more object instances (0019-0036, data; 0051 email addresses with standard format) that have been validated using existing rules (figure 4 160-166, validation rules; 0051, rules for matching email addresses), wherein the object instance (0051, email addresses) contains only data related to the existing rules (0051, rules for matching email addresses delivered in knowledge base are capable of matching email addresses in standard formats) and extracted from the database (0051, table; fig. 1 38)] 
“in response to an addition or an update of a new rule for logical validation, determine a delta rule comprising a delta part of the new rule with respect to existing rules, the delta rule determined by comparing attributes between the new rule and the existing rules;” [See figure 5, 0048, and 0051-0055.   Accordingly, in response to an addition (figure 5 203) or an update of a new rule (figure 5 209) for logical validation (abstract, validation operations), determine a delta rule (figure 5 210, update rule/0048 update; 0055, extends the natural language parsing rule) comprising a delta part of the new rule (0048, customization/0055, extends)with respect to existing rules (figure 5, identify rule to be updated/0051, matching email addresses with standard formats), the delta rule (0055, extends the natural language parsing rule) determined by comparing attributes (0055, adding a pattern) between the new rule (0055, extends the natural 
“upon determining that the delta rule relates to data not contained in the object instance, extract the data from the database not contained in the object instance from the database and add it to corresponding object instances; and” [ See figure 5, 0048, and 0051-0055.  Accordingly, upon determining that the delta rule (0048, extends the natural language parsing rule) relates to data not contained (0054, addresses with a format like Tony Fisher <tony.fisher@sas.com) in the object instance (0051 email addresses with standard format), extract (0051, identify duplicate) the data not contained in the object instance (0054, Tony Fisher <tony.fisher@sas.com)from the database (0051, table) and add it to corresponding object instances (0055, desired match results would be obtained)]
“use at least a part of the new rule to perform logical validation on the object instances determined to be relevant.” [See 0051-0055.  Accordingly, using at least a part of the new rule (0055, e-mail address of this format would be correctly parsed) to perform logical validation (0051, duplicate) on object instances (0051, addresses) determined to be relevant (0055, match results)] 
“in a case where the delta rule relates to a data filtering condition and based on a determination that new data exists for the data filtering condition, extracting the new data associated with the data filtering condition from the database to form a new data instance, and” [in a case where the delta rule(0055, extends the natural language parsing rule)  relates to a data filtering condition (0051 identify duplicate email; 0055, desired match results) and based on a determination that new data exists (0054, addresses with a format like Tony Fisher <tony.fisher@sas.com; 0055, not able to correctly parse such an email address; 0048 identify 
“adding the new data instance to the object instance”[ adding the new data instance (0055, after this is done, any email address of this format would correctly be parsed) to the object instance(0019-0036, data; 0051 email addresses with standard format; figure 5 207)]
Claim 18 :
Rineer discloses “The computer program product of claim 17, wherein the attributes comprise column name of relevant table, data filtering condition, and validation constraint.”[ See figure 4, 0019-0036, for other types of attributes, and 0051-0055 for exemplary illustration.  Accordingly, wherein the attributes (0055, patterns) comprise column name of relevant table (0035, name company, address, phone; 0051, addresses in a table), data filtering condition (0055, pattern), and validation constraint (0055, match)] Claim 19 :
Rineer discloses “The computer program product of claim 18, wherein in a case where the delta rule relates to only a different validation constraint, determine that the delta rule does not relate to data that is not contained in the object instance.” [wherein in a case where the delta rule (0055, extends the natural language parsing rule) relates to only a different validation constraint (0055, 
Response to Arguments
9.	Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive. Applicant’s primarily assert the following:

A.  Page 8-9, Rineer does not disclose “in a case where the delta rule relates to a data filtering condition and based on a determination that new data exists for the data filtering condition, extracting the new data associated with the data filtering condition from the database to form a new data instance, and adding the new data instance to the object instance” That because determining new data exists based on a data filtering condition is not disclosed, the amended limitations are not disclosed.  
It is disagreed that the limitations are not disclosed.  
Regarding, determining new data exists based on a data filtering condition, there is “determining new data that exists” since this is when the results are not ok, and this is “based on the data filtering conditions” since it is for identifying duplicate email addresses.
Regarding the claim limitations, as above, Rineer discloses  “in a case where the delta rule relates to a data filtering condition and based on a determination that new data exists for the data filtering condition, extracting the new data associated with the data filtering condition from the database to form a new data instance, and” [in a case where the delta rule(0055, extends the natural language parsing rule)  relates to a data filtering condition (0051 identify duplicate email; 0055, desired match results) and based on a determination that new data exists (0054, addresses 
“adding the new data instance to the object instance”[ adding the new data instance (0055, after this is done, any email address of this format would correctly be parsed) to the object instance(0019-0036, data; 0051 email addresses with standard format; figure 5 207)]

Conclusion
10.	The prior art made of record listed on pto-892 and not relied, if any, upon is considered pertinent to applicant’s disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 


Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached Monday-Friday 11am-7pm eastern time zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-36453645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PHAM/            Primary Examiner, Art Unit 2167